DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/07/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
The Applicant originally submitted Claims 1-10 in the application. In the previous responses, the Applicant amended Claims 1-2, 7 and 10. In the present response, the Applicant amended Claims 1 and added new Claims 11-20. Accordingly, Claims 1-20, are currently pending in the application.      
Response to Arguments
Applicant’s arguments filled 04/07/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 103 have been fully considered, however not persuasive. 
Applicant argues that, main demands of cited US 2019/0082200 to Lavoie, US 2008/0299811 to Battista and US 2018/0217390 to Ma are not to solve the high fever inside the case, the heat of the connector will flow into the casing. The Lavoie fails to disclose the newly added limitation of Claim 1 drawn to “the first opening is adapted to air flow pass through to dissipating heat inside the small form-factor pluggable module to outside”, and Battista and Ma fail to cure the deficiencies of Lavoie, rendering Claim 1 allowable. The Examiner respectfully disagree.
MPEP 2111 states that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an examiner must construe claims terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim.
	The Examiner visited the requirements of the newly added limitation of independent Claim 1 and notes that after a care consideration, Battista when combined with Lavoie in broadest reasonable interpretation consistent with the specification teaches or suggest the above-mentioned, newly added limitation of Claim 1, as cited in rejection of Claim 1 below.
	Battista (In Fig 7) illustrates the formation, when housing 23 of the connector 22 penetrated within housing 11 of inlet 10. As illustrated and could be easily be observed by an ordinary person skilled in the art, there are several channels above and below and in-between each arms 30 and the housing 23, that extend through the housing 11. These channels, in a broadest reasonable interpretation allow passage of air through housing 11 to mitigate the heat within housing 11, and carry the heat to outside.
	Accordingly, Examiner submits that Lavorie when combined with Battista, in a broadest reasonable interpretation, arrives at the above-mentioned newly added limitation of Claim 1.   	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a)

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-18 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	The phrase “a second opening, and the second opening is communicated to the two first openings” in Claim 17, “the second opening is located between the two penetration parts” in Claim 18 and “angle between the two first openings are 90 degrees” in Claim 20 are not defined by specification, and Figs 5A-5B of the instant application clearly illustrate only two first opening being parallel with one another, there is no excerpt in the specification and clearly no illustration in the drawings in support of the abovementioned limitations of Claims 17, 18 and 20. 
	The written description requirement. 35 USC §112(a) requires that specification shall contain a written description of the invention, and of the manner and process of making and using It, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or Joint inventor of carrying out the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 7, 11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie et al (US 2019/0082200) in view of Battista (US 2008/0299811).
Regarding Claim 1, Lavoie (In Figs 1-5) discloses a small form-factor pluggable module (10), comprising: 
a case (12), (Fig 3), provided with a front plate (18), a top plate (14) connected with the front plate (18), (Fig 3), a bottom plate (24) connected with the front plate (18) and opposite to the top plate (14), (Fig 3), and two side plates (22) 5connected with the front plate (18) and opposite to each other (Fig 3), the top plate (14) and the bottom plate (24) being respectively connected between the two side plates (22), (Fig 3), 
wherein the front plate (18) is provided with at least one first opening (opening where 20/21 are disposed through), the first opening is suitable for being penetrated by at least one connector (20/21), (Fig 1).
However Lavoie does not disclose wherein a cross-sectional area of the first opening is larger than a cross-sectional area of the connector at where the connector penetrates the first opening, while the connector penetrates the first opening, the first opening makes the inside of the case communicate with outside, and the first opening is adapted to air flow pass through to dissipating heat inside the small form-factor pluggable module to outside.
Instead Battista in (Figs 5-7) teaches wherein a cross-sectional area of the first opening (12) is larger than a cross-sectional area of the connector (29), (Figs 5-6) at where the connector (29) penetrates the first opening (12), (Figs 5-6), while the connector (29) penetrates the first opening (12), the first opening (12) makes the inside of the case (11) communicate with outside (while 29 is penetrated  in 11, the air gaps above and below 30 and in-between 30 and 23 would allow inside of 11 to communicate with outside), (Fig 7), and the first opening (12) is adapted to air flow pass through to dissipating heat inside the small form-factor pluggable module (10) to outside (Fig 7), (when 29 is penetrated in 11, the gaps above and below 30 and in-between 30 and 23 would allow passage air flow through to dissipate heat inside 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista with a cross-sectional area of the first opening being larger than a cross-sectional area of the connector and while the connector penetrates the first opening, the first opening making inside of the case communicate with the outside and being adapted to air flow pass through to dissipate heat inside the small form-factor pluggable module to benefit from providing an AC power inlet for use on a device having limited height for receiving in a power inlet with limited space while being able to latch or unlatch the device to and from the power inlet without use of any special tools (Battista, ¶ 6-¶ 9, II. 1-3).
Regarding Claim 2, Lavoie in view of Battista discloses the limitation of claim 1, however Lavoie as modified does not disclose wherein the cross-sectional area of the first opening is larger than a multiple of the cross-sectional area of the at least one connector at the first opening, the multiple being the number of the at least one connector.
Instead Battista (In Figs 4 and 5-7) teaches wherein the cross-sectional area of the first opening (12) is larger than a multiple of the cross-sectional area of the at least one connector (25) at the first opening (12), the multiple being the number of the at least one pluggable connector (25), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista with a cross-sectional area of the first opening being larger than a multiple of the cross-sectional area of the at least one connector to benefit from providing an AC power inlet for use on a device having limited height for receiving in a power inlet with limited space while being able to latch or unlatch the device to and from the power inlet without use of any special tools (Battista, ¶ 6-¶ 9, II. 1-3).
Regarding Claim 3, Lavoie in view of Battista discloses the limitation of claim 1, however Lavoie (In Figs 1-5) further discloses wherein the first 15opening (opening where 20/21 are disposed through) is connected with at least two diagonal corners of the front plate (18), (openings where 20/21 are disposed is connected with two diagonal corners of the front plate 18).
Regarding Claim 7, Lavoie in view of Battista discloses the limitation of claim 1, however Lavoie as modified does not disclose wherein the first opening is provided with at least one penetration part and at least one ventilation part connected with the penetration part, and the penetration part is suitable for being penetrated by the connector.
Instead Battista (In Figs 5-7) teaches wherein the first opening (12) is provided with at least one penetration part (spaces on both sides of 21 in 11) and at least one ventilation part (air gaps above and below 30) connected with the penetration part (spaces on both sides of 21 in 11), (Fig 5) and the penetration part (spaces on both sides of 21 in 11) is suitable for being penetrated by the connector (29), (Figs 5-7).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista with the first opening being provided with one penetration part and one ventilation part connected with penetration part being suitable for being penetrated by the connector to benefit from providing an AC power inlet for use on a device having limited height for receiving in a power inlet with limited space while being able to latch or unlatch the device to and from the power inlet without use of any special tools (Battista, ¶ 6-¶ 9, II. 1-3).
Regarding Claim 11, Lavoie (In Figs 1-5) discloses a small form-factor pluggable module (10), comprising: 
a case (12), (Fig 3), provided with a front plate (18), a top plate (14) connected with the front plate (18), (Fig 3), a bottom plate (24) connected with the front plate (18) and opposite to the top plate (14), (Fig 3), and two side plates (22) connected with the front plate (18) and opposite to each other, (Fig 3), the top plate (14) and the bottom plate (24) being respectively connected between the two side plates (22), (Fig 3), 
wherein the front plate (18) is provided with at least one first opening (opening where 20/21 are disposed through), (Fig 1).
However Lavoie does not disclose wherein the first opening has two penetration parts and a ventilation part, the two penetration parts are suitable for being penetrated by two connectors, while the two connectors penetrate the two penetration parts, the ventilation part makes the inside of the case communicate with outside.
Instead Battista in (Figs 5-7) teaches wherein the first opening (12) has two penetration parts (penetration parts at openings on either sides of 21), (Fig 1) and a ventilation part (ventilation part at openings in-between 30 and 23 and inner sides of 11), (Fig 7), the two penetration parts (penetration part at openings on either sides of 21) are suitable for being penetrated by two connectors (29), (Fig 7), while the two connectors (29) penetrate the two penetration parts (openings on either sides of 21), the ventilation part (openings in-between 30 and 23 and inner sides of 11) makes the inside of the case (11) communicate with outside (when 29 is penetrated in 11, the gaps above and below 30 and in-between 30 and 23 would allow inside of 11 communicate with outside).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista with the first opening having two penetration parts and a ventilation part and the two penetration parts being suitable to be penetrated by two connectors and while the two connectors penetrating the two penetration parts, the ventilation part making the inside of the case communicate with outside to benefit from providing an AC power inlet for use on a device having limited height for receiving in a power inlet with limited space while being able to latch or unlatch the device to and from the power inlet without use of any special tools (Battista, ¶ 6-¶ 9, II. 1-3).
Regarding Claim 14, Lavoie in view of Battista discloses the limitation of claim 11, however Lavoie (In Figs 1-5) further discloses wherein the two penetration parts (penetration parts where 20/21 are disposed through) are respectively disposed at two diagonal corners of the front plate (18).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Battista and further in view of Bert et al (US 2007/0141908).
Regarding Claim 4, Lavoie in view of Battista discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the first opening is an inclined opening.
Instead Bert (In Fig 1) teaches wherein the first opening (226) is an inclined opening (¶ 39, 6-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Bert with first opening being an inclined opening to benefit from isolating the differential contact pairs from one another thereby reducing crosstalk between the differential pairs (Bert, ¶39, II. 17-22).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Battista and further in view of Shi et al (US 9,263,837).
Regarding Claim 5, Lavoie in view of Battista discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the first opening is an L-shaped opening.
Instead Shi (In Figs 3-4) teaches wherein the first opening (opening in 8) is an L-shaped opening (Fig 4).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Shi with the first opening being an L-shaped opening to benefit from providing an electrical connector with improved contacts overcoming instability in the electronic device due large current flow while shieling the contacts (Shi, Col 1, II. 23-30).
Claims 6 and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Battista and further in view of Matsui et al (US 2019/0341716).
Regarding Claim 6, Lavoie in view of Battista discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the first opening is H-shaped.
Instead Matsui (In Fig 2) teaches wherein the first opening (opening within which 37F are disposed in) is H-shaped (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Matsui with the first opening being H-shaped to benefit from providing a joint terminal with a shape that accommodates an electrical component side connector connecting portion and power side connector connecting portion avoiding mutual interference of the bases (Matsu, ¶ 3, II. 1-6).
Regarding Claim 12, Lavoie in view of Battista discloses the limitation of claim 11, however Lavoie as modified does not disclose wherein the ventilation part is communicated to the two penetration parts.
Instead Matsui (In Fig 2) teaches wherein the ventilation part (opening within 15) is communicated to the two penetration parts (penetration parts in the openings on either sides of 15, where 37F are disposed in), (Fig 2).
  It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Matsui with ventilation part being communicated to the two penetration parts to benefit from providing a joint terminal with a shape that accommodates an electrical component side connector connecting portion and power side connector connecting portion avoiding mutual interference of the bases (Matsu, ¶ 3, II. 1-6).
Regarding Claim 13, Lavoie in view of Battista  and further in view of Matsui discloses the limitation of claim 12, however Lavoie as modified does not disclose  wherein at least portion of the ventilation part is located between the two penetration parts.
Instead Matsui (In Fig 2) further teaches wherein at least portion of the ventilation part (opening within 15) is located between the two penetration parts (penetration parts in the openings on either sides of 15, where 37F are disposed in), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Matsui with ventilation part being located between the two penetration parts to benefit from providing a joint terminal with a shape that accommodates an electrical component side connector connecting portion and power side connector connecting portion avoiding mutual interference of the bases (Matsu, ¶ 3, II. 1-6).
Claims 8-10 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Battista and further in view of Chang et al (US 2020/0183097).
Regarding Claim 8, Lavoie in view of Battista discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the front plate further comprises a second opening.
Instead Chang (In Fig 6) teaches wherein the front plate (front plate through which 603 are disposed) further comprises a second opening (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Chang with the front plate further comprising a second opening to benefit from reconfigure the optical cables for a larger capacity by incorporating more ferrules in to the housing to match the capacity of a mating optical-electrical component such as a transceiver (Chang, ¶ 137, II. 5-19).
Regarding Claim 9, Lavoie in view of Battista and further in view of Chang discloses the limitation of claim 8, however Lavoie as modified does not disclose wherein the first opening and the second opening are parallel to each other
Instead Chang (In Fig 6) further teaches wherein the first opening (opening through which 603 are disposed) and the second opening (opening through which 603 are disposed) are parallel to each other (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Chang with the first and second openings being parallel to each other to benefit from reconfigure the optical cables for a larger capacity by incorporating more ferrules in to the housing to match the capacity of a mating optical-electrical component such as a transceiver (Chang, ¶ 137, II. 5-19).
Regarding Claim 10, Lavoie in view of Battista and further in view of Chang discloses the limitation of claim 9, however Lavoie as modified does not disclose wherein the first opening and the second opening are each suitable for being penetrated by the at least one connector.
Instead Chang (In Fig 6) further teaches wherein the first opening (opening through which 603 are disposed) and the second opening (opening through which 603 are disposed) are each suitable for being penetrated by the at least one connector (603).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Chang with the first and second openings being suitable to be penetrated by one connector to benefit from reconfigure the optical cables for a larger capacity by incorporating more ferrules in to the housing to match the capacity of a mating optical-electrical component such as a transceiver (Chang, ¶ 137, II. 5-19).
Regarding Claim 15, Lavoie (In Figs 1-5) discloses a small form-factor pluggable module (10), comprising: a case (12), (Fig 3), provided with a front plate (18), a top plate (14) connected with the front plate (18), (Fig 3), a bottom plate (24) connected with the front plate (18) and opposite to the top plate (14), (Fig 3), and two side plates (22) connected with the front plate (18) and opposite to each other (Fig 3), the top plate (14) and the bottom plate (24) being respectively connected between the two side plates (22), (Fig 3), 
However Lavoie does not disclose wherein each of the two first openings has a penetration part and a ventilation part, the penetration part is suitable for being penetrated by at least one connector, while the connector penetrate the penetration part, the ventilation part makes the inside of the case communicate with outside.
Instead Battista in (Figs 5-7) teaches wherein each of the two first openings (21), (Fig 1) has a penetration part (penetration part at openings on either sides of 21) and a ventilation part (ventilation part at openings in-between 30 and 23 and inner sides of 11), (Fig 7), the penetration part (penetration part at openings on either sides of 21) is suitable for being penetrated by at least one connector (29), (Fig 7) while the connector (29) penetrate the penetration part (penetration part at openings on either sides of 21), the ventilation part (ventilation part at openings in-between 30 and 23 and inner sides of 11) makes the inside of the case (11) communicate with outside (when 29 is penetrated in 11, the gaps above and below 30 and in-between 30 and 23 would allow inside of 11 communicate with outside).
Examiner Note; the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
See: St. Regis Paper Co. v. Bernis Co., 193: USPQ 8, see: MPEP 214404   section VI.
In Claim 15, the limitation drawn to “wherein each of the two first openings has a penetration part and a ventilation part, the penetration part is suitable for being penetrated by at least one connector, while the connector penetrate the penetration part, the ventilation part makes the inside of the case communicate with outside”, is mere duplication of “ wherein the first opening having a penetration part and a ventilation part, the penetration part is suitable for being penetrated by at least one connector, while the connector penetrate the penetration part, the ventilation part makes the inside of the case communicate with outside”, which does not carry a patentable weight.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista with each of the two first openings having a penetration part and a ventilation part, with the penetration part being suitable to be penetrated by at least one connector while the connector penetrates the penetration part and ventilation part making the inside of the case communicating with outside to benefit from providing an AC power inlet for use on a device having limited height for receiving in a power inlet with limited space while being able to latch or unlatch the device to and from the power inlet without use of any special tools (Battista, ¶ 6-¶ 9, II. 1-3).
However Lavoie as modified does not disclose wherein the front plate has two first openings.
Instead Chang (In Fig 6) teaches wherein the front plate (front plate through which 603 are disposed) has two first openings (openings accommodating 603), (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Chang with the front plate having two first openings to benefit from reconfigure the optical cables for a larger capacity by incorporating more ferrules in to the housing to match the capacity of a mating optical-electrical component such as a transceiver (Chang, ¶ 137, II. 5-19).
Regarding Claim 16, Lavoie in view of Battista and further in view of Chang discloses the limitation of claim 15, however Lavoie as modified does not disclose wherein the two first openings are parallel to each other.
Instead Chang (In Fig 6) further teaches wherein the two first openings (openings through which 603 are disposed) are parallel to each other (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Chang with the two first openings being parallel to each other to benefit from reconfigure the optical cables for a larger capacity by incorporating more ferrules in to the housing to match the capacity of a mating optical-electrical component such as a transceiver (Chang, ¶ 137, II. 5-19).
Claims 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Battista further in view of Chang and further in view of Matsui.
Regarding Claim 17, Lavoie in view of Battista and further in view of Chang discloses the limitation of claim 16, however Lavoie as modified does not disclose wherein the pluggable module further comprises a second opening, and the second opening is communicated to the two first openings.
Instead Matsui (In Fig 2) teaches wherein the pluggable module (12) further comprises a second opening (opening within 15), and the second opening (opening within 15) is communicated to the two first openings (openings on either sides of 15, where 37F are disposed in).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista further Chang and further with Matsui with a second opening being communicated to the two first openings to benefit from providing a joint terminal with a shape that accommodates an electrical component side connector connecting portion and power side connector connecting portion avoiding mutual interference of the bases (Matsu, ¶ 3, II. 1-6).
Regarding Claim 18, Lavoie in view of Battista and further in view of Chang discloses the limitation of claim 17, however Lavoie as modified does not disclose wherein the second opening is located between the two penetration parts.
Instead Matsui (In Fig 2) further teaches wherein the second opening (opening within 15) is located between the two penetration parts(penetration parts in the openings on either sides of 15, where 37F are disposed in).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista further Chang and further with Matsui with the second opening being located between the two penetration parts to benefit from providing a joint terminal with a shape that accommodates an electrical component side connector connecting portion and power side connector connecting portion avoiding mutual interference of the bases (Matsu, ¶ 3, II. 1-6).
Regarding Claim 19, Lavoie in view of Battista and further in view of Chang discloses the limitation of claim 15, however Lavoie as modified does not disclose4Customer No.: 157062Docket No.: JCGLO91450 Application No.: 16/683,274wherein the two first openings are communicated to each other.
Instead Matsui (In Fig 2) teaches wherein the two first openings (openings on either sides of 15, where 37F are disposed in) are communicated to each other (opening on either sides of 15 communicate to each other through 15) .
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista further Chang and further with Matsui with the two first openings being communicated to each other to benefit from providing a joint terminal with a shape that accommodates an electrical component side connector connecting portion and power side connector connecting portion avoiding mutual interference of the bases (Matsu, ¶ 3, II. 1-6).
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Battista further in view of Chang further in view of Matsui and further in view of Shi.
Regarding Claim 20, Lavoie in view of Battista further in view of Chang and further in view of Matsui discloses the limitation of claim 19, however Lavoie as modified does not disclose4Customer No.: 157062Docket No.: JCGLO91450 Application No.: 16/683,274wherein included angle between the two first openings are 90 degrees.
Instead Shi (In Fig 3) teaches wherein included angle between the two first openings (opening accommodating spaces 110/120) are 90 degrees (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista further with Chang further with Matsui and further with Shi with an angle between the two first openings being 90 degrees to benefit from providing an electrical connector with improved contacts overcoming instability in the electronic device due large current flow while shieling the contacts (Shi, Col 1, II. 23-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835